EX-99.1 For Additional Information, please contact JPMBB Commercial Mortgage Securities Trust 2014-C26 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-C26 Payment Date: 6/16/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/12/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Midland Loan Services Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Overland Park, KS 66210 Contact: Contact: Brian Baker Heather Wagner Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46643TAY8 1.596200% 59,050,000.00 41,148,102.87 1,073,631.36 54,733.83 0.00 0.00 1,128,365.19 40,074,471.51 30.40% A-2 46643TAZ5 3.018500% 211,650,000.00 211,650,000.00 0.00 532,387.94 0.00 0.00 532,387.94 211,650,000.00 30.40% A-3 46643TBA9 3.231200% 300,000,000.00 300,000,000.00 0.00 807,800.00 0.00 0.00 807,800.00 300,000,000.00 30.40% A-4 46643TBJ0 3.494300% 337,579,000.00 337,579,000.00 0.00 983,001.92 0.00 0.00 983,001.92 337,579,000.00 30.40% A-SB 46643TBB7 3.288400% 106,446,000.00 106,446,000.00 0.00 291,697.52 0.00 0.00 291,697.52 106,446,000.00 30.40% A-S 46643TBE1 3.799600% 94,224,000.00 94,224,000.00 0.00 298,344.59 0.00 0.00 298,344.59 94,224,000.00 23.81% B 46643TBF8 3.950800% 67,045,000.00 67,045,000.00 0.00 220,734.49 0.00 0.00 220,734.49 67,045,000.00 19.13% C 46643TBG6 4.568648% 48,924,000.00 48,924,000.00 0.00 186,263.80 0.00 0.00 186,263.80 48,924,000.00 15.71% D 46643TAL6 4.068648% 106,908,000.00 106,908,000.00 0.00 362,475.89 0.00 0.00 362,475.89 106,908,000.00 8.23% E 46643TAN2 4.000000% 34,428,000.00 34,428,000.00 0.00 114,760.00 0.00 0.00 114,760.00 34,428,000.00 5.83% F 46643TAQ5 4.000000% 25,369,000.00 25,369,000.00 0.00 84,563.33 0.00 0.00 84,563.33 25,369,000.00 4.05% NR 46643TAS1 4.000000% 57,983,872.00 57,983,872.00 0.00 193,260.82 0.00 0.00 193,260.82 57,983,872.00 0.00% HOW 46643TAU6 4.989700% 10,000,000.00 10,000,000.00 0.00 42,966.86 0.00 0.00 42,966.86 10,000,000.00 0.00% R 46643TAW2 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,459,606,873.00 1,441,704,974.87 1,073,631.36 4,172,990.99 0.00 0.00 5,246,622.35 1,440,631,343.51 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46643TBC5 1.304299% 1,108,949,000.00 1,091,047,102.87 1,185,876.41 0.00 1,185,876.41 1,089,973,471.51 X-B 46643TBD3 0.617848% 67,045,000.00 67,045,000.00 34,519.71 0.00 34,519.71 67,045,000.00 X-C 46643TAA0 0.000000% 48,924,000.00 48,924,000.00 0.00 0.00 0.00 48,924,000.00 X-D 46643TAC6 0.500000% 106,908,000.00 106,908,000.00 44,545.00 0.00 44,545.00 106,908,000.00 X-E 46643TAE2 0.568648% 34,428,000.00 34,428,000.00 16,314.52 0.00 16,314.52 34,428,000.00 X-F 46643TAG7 0.568648% 25,369,000.00 25,369,000.00 12,021.70 0.00 12,021.70 25,369,000.00 X-NR 46643TAJ1 0.568648% 57,983,872.00 57,983,872.00 27,477.03 0.00 27,477.03 57,983,872.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The balances of the Class A-S, Class B, Class C certificates represent the balance of their respective Regular Interest, as detailed in the Pooling and Servicing Agreement. A portion of these classes may be exchanged and held in Class EC. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46643TAY8 696.83493429 18.18173345 0.92690652 0.00000000 0.00000000 678.65320085 A-2 46643TAZ5 1,000.00000000 0.00000000 2.51541668 0.00000000 0.00000000 1,000.00000000 A-3 46643TBA9 1,000.00000000 0.00000000 2.69266667 0.00000000 0.00000000 1,000.00000000 A-4 46643TBJ0 1,000.00000000 0.00000000 2.91191668 0.00000000 0.00000000 1,000.00000000 A-SB 46643TBB7 1,000.00000000 0.00000000 2.74033331 0.00000000 0.00000000 1,000.00000000 A-S 46643TBE1 1,000.00000000 0.00000000 3.16633331 0.00000000 0.00000000 1,000.00000000 B 46643TBF8 1,000.00000000 0.00000000 3.29233336 0.00000000 0.00000000 1,000.00000000 C 46643TBG6 1,000.00000000 0.00000000 3.80720710 0.00000000 0.00000000 1,000.00000000 D 46643TAL6 1,000.00000000 0.00000000 3.39054037 0.00000000 0.00000000 1,000.00000000 E 46643TAN2 1,000.00000000 0.00000000 3.33333333 0.00000000 0.00000000 1,000.00000000 F 46643TAQ5 1,000.00000000 0.00000000 3.33333320 0.00000000 0.00000000 1,000.00000000 NR 46643TAS1 1,000.00000000 0.00000000 3.33300991 0.00000000 0.00000000 1,000.00000000 HOW 46643TAU6 1,000.00000000 0.00000000 4.29668600 0.00000000 0.00000000 1,000.00000000 R 46643TAW2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 EC 46643TBH4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46643TBC5 983.85687969 1.06936966 0.00000000 982.88872753 X-B 46643TBD3 1,000.00000000 0.51487374 0.00000000 1,000.00000000 X-C 46643TAA0 1,000.00000000 0.00000000 0.00000000 1,000.00000000 X-D 46643TAC6 1,000.00000000 0.41666667 0.00000000 1,000.00000000 X-E 46643TAE2 1,000.00000000 0.47387359 0.00000000 1,000.00000000 X-F 46643TAG7 1,000.00000000 0.47387363 0.00000000 1,000.00000000 X-NR 46643TAJ1 1,000.00000000 0.47387367 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 46643TBE1 3.799600% 94,224,000.00 94,224,000.00 0.00 298,344.59 0.00 0.00 298,344.59 94,224,000.00 A-S (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 94,224,000.01 94,224,000.00 0.00 298,344.59 0.00 0.00 298,344.59 94,224,000.00 B Regular Interest Breakdown B (Cert) 46643TBF8 3.950800% 67,045,000.00 67,045,000.00 0.00 220,734.49 0.00 0.00 220,734.49 67,045,000.00 B (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 67,045,000.01 67,045,000.00 0.00 220,734.49 0.00 0.00 220,734.49 67,045,000.00 C Regular Interest Breakdown C (Cert) 46643TBG6 4.568648% 48,924,000.00 48,924,000.00 0.00 186,263.80 0.00 0.00 186,263.80 48,924,000.00 C (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 48,924,000.01 48,924,000.00 0.00 186,263.80 0.00 0.00 186,263.80 48,924,000.00 Class EC Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance EC 46643TBH4 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,431,704,975.32 1,431,704,975.32 1,073,631.36 0.00 0.00 0.00 1,430,631,343.96 1,430,631,343.96 1,073,631.36 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 05/01/2017 - 05/30/2017 30 54,733.83 0.00 54,733.83 0.00 0.00 0.00 54,733.83 0.00 A-2 05/01/2017 - 05/30/2017 30 532,387.94 0.00 532,387.94 0.00 0.00 0.00 532,387.94 0.00 A-3 05/01/2017 - 05/30/2017 30 807,800.00 0.00 807,800.00 0.00 0.00 0.00 807,800.00 0.00 A-4 05/01/2017 - 05/30/2017 30 983,001.92 0.00 983,001.92 0.00 0.00 0.00 983,001.92 0.00 A-SB 05/01/2017 - 05/30/2017 30 291,697.52 0.00 291,697.52 0.00 0.00 0.00 291,697.52 0.00 X-A 05/01/2017 - 05/30/2017 30 1,185,876.41 0.00 1,185,876.41 0.00 0.00 0.00 1,185,876.41 0.00 X-B 05/01/2017 - 05/30/2017 30 34,519.71 0.00 34,519.71 0.00 0.00 0.00 34,519.71 0.00 X-C N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 X-D 05/01/2017 - 05/30/2017 30 44,545.00 0.00 44,545.00 0.00 0.00 0.00 44,545.00 0.00 X-E 05/01/2017 - 05/30/2017 30 16,314.52 0.00 16,314.52 0.00 0.00 0.00 16,314.52 0.00 X-F 05/01/2017 - 05/30/2017 30 12,021.70 0.00 12,021.70 0.00 0.00 0.00 12,021.70 0.00 X-NR 05/01/2017 - 05/30/2017 30 27,477.03 0.00 27,477.03 0.00 0.00 0.00 27,477.03 0.00 A-S 05/01/2017 - 05/30/2017 30 298,344.59 0.00 298,344.59 0.00 0.00 0.00 298,344.59 0.00 B 05/01/2017 - 05/30/2017 30 220,734.49 0.00 220,734.49 0.00 0.00 0.00 220,734.49 0.00 C 05/01/2017 - 05/30/2017 30 186,263.80 0.00 186,263.80 0.00 0.00 0.00 186,263.80 0.00 D 05/01/2017 - 05/30/2017 30 362,475.89 0.00 362,475.89 0.00 0.00 0.00 362,475.89 0.00 E 05/01/2017 - 05/30/2017 30 114,760.00 0.00 114,760.00 0.00 0.00 0.00 114,760.00 0.00 F 05/01/2017 - 05/30/2017 30 84,563.33 0.00 84,563.33 0.00 0.00 0.00 84,563.33 0.00 NR 05/01/2017 - 05/30/2017 30 193,279.57 0.00 193,279.57 0.00 0.00 18.76 193,260.82 910.57 HOW 05/01/2017 - 05/31/2017 31 42,966.86 0.00 42,966.86 0.00 0.00 0.00 42,966.86 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 5,493,764.11 0.00 5,493,764.11 0.00 0.00 18.76 5,493,745.36 910.57 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Other Required Information Available Distribution Amount (1) 6,567,376.72 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Controlling Class: NR Effective as of: 12/29/2014 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 5,511,783.74 Master Servicing Fee - Midland Loan Services 11,446.19 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,844.84 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 620.14 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 2,108.46 Net Prepayment Interest Shortfall 0.00 Total Fees 18,019.62 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances 18.76 Interest Reserve Withdrawal 0.00 ASER Amount 0.00 Total Interest Collected 5,511,783.74 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,073,631.36 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 18.76 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,073,631.36 Payments to Certificateholders & Others: Other: Interest Distribution 5,493,745.36 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,073,631.36 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,567,376.72 Total Funds Collected 6,585,415.10 Total Funds Distributed 6,585,415.10 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. Bal. (2) Avg DSCR (1) Props Balance Agg. Bal. (2) Avg DSCR (1) 9,999,999 or less 28 165,610,386.60 11.58 85 4.5257 1.853574 Alabama 1 12,778,695.63 0.89 89 4.3100 2.260000 Arizona 2 6,738,502.03 0.47 88 4.6193 1.282565 10,000,000 to 19,999,999 14 208,964,109.13 14.61 69 4.4461 2.305071 California 6 81,103,678.62 5.67 74 4.4001 2.363343 20,000,000 to 24,999,999 5 113,459,618.17 7.93 89 4.5291 1.788994 Colorado 2 23,989,154.58 1.68 49 4.5429 1.570084 25,000,000 to 49,999,999 18 669,747,174.82 46.81 82 4.5147 2.047934 Connecticut 1 23,766,523.90 1.66 88 4.7900 1.350000 50,000,000 or greater 4 272,850,055.24 19.07 77 4.1610 2.383005 Delaware 1 9,359,555.62 0.65 90 4.5000 2.240000 Florida 25 224,537,994.82 15.70 73 4.5985 2.501000 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 Georgia 5 87,241,929.29 6.10 79 4.6125 2.138008 Illinois 5 69,610,506.24 4.87 89 4.3073 1.855914 Indiana 3 22,529,149.78 1.57 89 4.5933 2.114849 Kentucky 2 76,745,155.79 5.36 90 4.5621 2.009223 Louisiana 1 5,700,000.00 0.40 30 3.6790 3.130000 Maryland 2 44,046,755.00 3.08 89 4.3789 1.835664 Massachusetts 4 91,060,000.00 6.37 77 4.4066 1.780705 Michigan 1 8,141,216.35 0.57 88 4.7300 1.820000 Mississippi 1 3,224,418.43 0.23 90 4.8500 1.740000 Missouri 1 47,500,000.00 3.32 88 4.0610 2.360000 Nevada 2 44,011,918.64 3.08 31 4.7477 1.896286 New Jersey 2 17,754,566.35 1.24 89 4.6300 1.021297 New York 4 166,541,164.58 11.64 89 3.9033 2.753227 North Carolina 6 56,438,986.00 3.95 89 4.4110 1.858292 See footnotes on last page of this section. Pennsylvania 3 75,031,261.19 5.24 91 4.3477 1.878496 Rhode Island 1 9,657,797.29 0.68 89 4.2800 2.320000 South Carolina 2 22,400,000.00 1.57 89 4.4210 2.178321 Texas 7 129,962,740.39 9.08 71 4.7268 1.670536 West Virginia 2 32,946,096.80 2.30 89 4.4439 1.781557 Wisconsin 1 37,813,576.63 2.64 90 4.6400 1.800000 Totals 93 1,430,631,343.96 100.00 80 4.4396 2.106362 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled Agg. % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.35 or less 9 110,281,392.87 7.71 76 4.5612 1.190673 Industrial 5 48,861,047.21 3.42 66 4.4122 1.693134 1.36 to 1.45 4 30,509,023.59 2.13 57 4.6068 1.399154 Lodging 17 232,856,640.31 16.28 86 4.6686 2.716645 1.46 to 1.55 4 72,271,328.28 5.05 57 4.8884 1.500579 Mixed Use 1 20,000,000.00 1.40 89 4.2400 2.410000 1.56 to 1.65 5 115,049,836.48 8.04 59 4.7726 1.608342 Mobile Home Park 5 34,097,559.90 2.38 87 4.5635 1.684339 1.66 to 1.80 7 125,045,590.86 8.74 89 4.5220 1.762021 Multi-Family 31 240,641,826.79 16.82 79 4.6043 1.761558 1.81 to 2.00 18 429,078,645.45 29.99 83 4.4097 1.865975 Office 20 623,767,196.19 43.60 77 4.3397 2.158623 2.01 or greater 22 548,395,526.43 38.33 85 4.2815 2.780768 Retail 13 222,406,497.59 15.55 85 4.3115 1.829870 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 Self Storage 1 8,000,575.97 0.56 90 4.3090 1.890000 Totals 93 1,430,631,343.96 100.00 80 4.4396 2.106362 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.40000% or less 19 524,026,234.61 36.63 86 4.0821 2.423094 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.40001% to 4.60000% 23 467,148,300.88 32.65 86 4.4844 1.949878 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.60001% to 4.80000% 17 303,245,386.22 21.20 63 4.6988 1.891997 25 months to 36 months 69 1,430,631,343.96 100.00 80 4.4396 2.106362 4.80001% to 5.00000% 8 64,531,566.18 4.51 88 4.9395 1.943775 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 5.00001% or greater 2 71,679,856.07 5.01 57 5.2147 1.863940 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 9 217,669,655.59 15.21 29 4.6489 1.871339 61 months or greater 60 1,212,961,688.37 84.79 89 4.4021 2.148538 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 6 180,988,750.00 12.65 66 3.9112 3.084503 Underwriter's Information 2 24,712,031.67 1.73 89 4.6680 1.790221 299 months or less 8 144,913,079.97 10.13 89 4.6314 1.743645 12 months or less 66 1,401,969,197.02 98.00 80 4.4343 2.112263 300 months or greater 55 1,104,729,513.99 77.22 81 4.5010 1.993692 13 months to 24 months 1 3,950,115.27 0.28 86 4.9000 1.990000 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 69 1,430,631,343.96 100.00 80 4.4396 2.106362 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308613 1 OF New York NY 308,277.78 0.00 3.580% N/A 10/6/24 N 100,000,000.00 100,000,000.00 6/6/17 30308614 2 OF Philadelphia PA 236,299.11 0.00 4.305% N/A 1/1/25 N 63,750,000.00 63,750,000.00 6/1/17 30308615 3 OF Tampa FL 234,103.80 76,814.86 4.721% N/A 12/1/19 N 57,579,683.38 57,502,868.52 6/1/17 30308616 4 OF Houston TX 199,517.86 63,495.25 4.485% N/A 12/1/24 N 51,660,681.97 51,597,186.72 6/1/17 30308617 5 LO Various Various 192,423.37 60,451.33 4.527% N/A 11/1/24 N 49,361,475.78 49,301,024.45 6/1/17 30308618 6 RT Chesterfield MO 166,106.18 0.00 4.061% N/A 10/6/24 N 47,500,000.00 47,500,000.00 6/6/17 30308619 7 OF Atlanta GA 180,063.63 54,471.17 4.600% N/A 12/1/24 N 45,457,858.35 45,403,387.18 6/1/17 30308620 8 RT Simpsonville KY 145,094.19 70,911.77 4.045% N/A 12/1/24 N 43,044,011.19 42,973,099.42 6/1/17 30308621 9 OF Las Vegas NV 171,497.27 0.00 4.742% N/A 10/6/19 N 42,000,000.00 42,000,000.00 6/11/17 30308622 10 OF Needham MA 146,481.89 0.00 4.300% N/A 12/1/24 N 39,560,000.00 39,560,000.00 6/1/17 30308623 11 MF Dallas TX 170,248.69 40,022.57 5.210% 10/6/19 10/6/24 N 37,947,822.27 37,907,799.70 6/6/17 30308624 12 OF Madison WI 151,265.90 44,963.44 4.640% N/A 12/5/24 N 37,858,540.07 37,813,576.63 6/5/17 30308625 13 MF Various Various 144,489.66 0.00 4.411% N/A 11/6/24 N 38,040,000.00 38,040,000.00 6/6/17 30308626 14 OF Rosemont IL 134,207.44 48,337.53 4.220% N/A 11/1/24 N 36,932,179.81 36,883,842.28 6/1/17 30308627 15 LO Orlando FL 136,400.00 0.00 4.400% N/A 12/6/24 N 36,000,000.00 36,000,000.00 6/11/17 30308628 16 MF Takoma Park MD 127,483.44 47,989.68 4.410% N/A 11/6/24 N 33,570,360.03 33,522,370.35 6/7/17 30308629 17 LO Lexington KY 151,963.41 35,154.58 5.220% N/A 12/1/24 N 33,807,210.95 33,772,056.37 6/1/17 30308630 18 MF Various NC 125,494.00 0.00 4.411% N/A 11/6/24 N 33,038,986.00 33,038,986.00 6/6/17 30308631 19 RT Staten Island NY 121,382.22 0.00 4.405% N/A 12/6/24 N 32,000,000.00 32,000,000.00 6/6/17 30308632 20 OF San Francisco CA 123,679.82 72,946.54 5.000% N/A 9/5/24 N 28,725,635.64 28,652,689.10 6/5/17 30308633 21 OF Rye NY 110,511.12 0.00 4.332% N/A 12/6/24 N 29,625,000.00 29,625,000.00 6/6/17 30308634 22 LO Fort Lauderdale FL 102,103.19 30,906.31 4.599% N/A 12/1/24 N 25,784,249.65 25,753,343.34 6/1/17 30308635 23 OF Dedham MA 93,310.00 0.00 4.515% N/A 10/6/24 N 24,000,000.00 24,000,000.00 6/11/17 30308636 24 MF Charleston WV 88,954.40 31,370.03 4.410% N/A 11/5/24 N 23,424,464.30 23,393,094.27 6/5/17 30308637 25 RT Newington CT 98,144.28 27,630.38 4.790% N/A 10/1/24 N 23,794,154.28 23,766,523.90 6/1/17 30308638 26 MF Various FL 89,302.98 0.00 4.651% N/A 11/1/24 N 22,300,000.00 22,300,000.00 6/1/17 30308639 27 MU Irvine CA 73,022.22 0.00 4.240% N/A 11/6/24 N 20,000,000.00 20,000,000.00 6/11/17 30308640 28 MF Lewisville TX 79,372.78 22,870.10 4.750% N/A 9/6/24 N 19,405,230.32 19,382,360.22 6/6/17 30308641 29 OF San Francisco CA 58,999.03 0.00 3.550% 1/1/20 8/1/22 N 19,300,000.00 19,300,000.00 6/1/17 30308642 30 IN Wilmington MA 71,528.19 0.00 4.490% N/A 11/6/19 N 18,500,000.00 18,500,000.00 6/11/17 30308643 31 LO Boca Raton FL 72,768.22 21,920.55 4.610% N/A 12/1/24 N 18,332,398.83 18,310,478.28 6/1/17 30308644 32 RT Denver CO 64,245.93 21,759.04 4.660% N/A 11/1/19 N 16,010,337.65 15,988,578.61 6/1/17 30308645 33 LO Savannah GA 59,646.83 17,370.88 4.700% N/A 11/6/19 N 14,737,721.29 14,720,350.41 6/6/17 30308646 34 RT Peoria IL 51,173.53 0.00 4.043% N/A 11/1/24 N 14,697,000.00 14,697,000.00 6/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308647 35 LO Riverview FL 60,267.26 23,105.80 4.900% N/A 12/1/24 N 14,283,222.26 14,260,116.46 6/1/17 30308648 36 MH Sebastian FL 50,529.40 19,494.45 4.390% N/A 8/1/24 N 13,366,583.82 13,347,089.37 6/1/17 30308649 37 LO Westampton NJ 52,118.74 25,607.97 4.630% N/A 12/5/24 N 13,072,351.95 13,046,743.98 6/5/17 30308650 38 MH Stockbridge GA 51,866.19 18,109.77 4.600% N/A 10/1/24 N 13,093,849.67 13,075,739.90 6/1/17 30308651 39 RT Irondale AL 47,487.67 16,426.52 4.310% N/A 11/5/24 N 12,795,122.15 12,778,695.63 6/5/17 30308652 40 LO Webster TX 42,050.85 15,672.60 4.420% N/A 12/1/24 N 11,048,244.22 11,032,571.62 6/1/17 30308653 41 IN Frederick MD 38,845.19 15,461.56 4.280% N/A 11/5/24 N 10,539,846.21 10,524,384.65 6/5/17 30308654 42 IN Rumford RI 35,640.40 12,495.13 4.280% N/A 11/5/24 N 9,670,292.42 9,657,797.29 6/5/17 30308655 43 LO Dover DE 36,318.97 13,082.85 4.500% N/A 12/1/24 N 9,372,638.47 9,359,555.62 6/1/17 30308656 44 OF Marlborough MA 34,216.25 0.00 4.415% N/A 11/6/24 N 9,000,000.00 9,000,000.00 6/11/17 30308657 45 MF Hobart IN 34,991.25 0.00 4.515% N/A 11/1/24 N 9,000,000.00 9,000,000.00 6/1/17 30308658 46 OF Bourbonnais IL 34,097.21 15,989.58 4.790% 10/1/24 10/1/39 N 8,266,547.06 8,250,557.48 6/1/17 30308659 47 OF Ann Arbor MI 33,201.40 10,255.55 4.730% N/A 10/6/24 N 8,151,471.90 8,141,216.35 6/6/17 30308660 48 SS Superior CO 29,726.79 10,896.01 4.309% N/A 12/1/24 N 8,011,471.98 8,000,575.97 6/1/17 30308661 49 MF Little River SC 29,669.07 0.00 4.440% N/A 11/1/24 N 7,760,000.00 7,760,000.00 6/1/17 30308662 50 RT Austin TX 27,951.67 0.00 4.328% N/A 12/6/24 N 7,500,000.00 7,500,000.00 6/11/17 30308663 51 LO Indianapolis IN 31,089.99 8,203.95 4.940% N/A 10/6/24 N 7,308,603.73 7,300,399.78 6/6/17 30308664 52 MF Gainesville FL 28,193.21 0.00 4.485% N/A 12/1/24 N 7,300,000.00 7,300,000.00 6/1/17 30308665 53 RT Buford GA 27,394.46 8,214.67 4.620% N/A 12/5/24 N 6,885,914.58 6,877,699.91 6/5/17 30308666 54 RT Redding CA 25,546.58 0.00 4.495% N/A 12/1/24 N 6,600,000.00 6,600,000.00 6/1/17 30308667 55 OF Pensacola FL 23,737.26 8,371.35 4.550% N/A 12/5/19 N 6,058,429.70 6,050,058.35 6/5/17 30308668 56 IN Lebanon IN 23,063.68 0.00 4.300% N/A 11/1/24 N 6,228,750.00 6,228,750.00 6/1/17 30308669 57 OF Chicago IL 22,317.71 8,247.22 4.440% N/A 12/1/24 N 5,837,238.43 5,828,991.21 6/1/17 30308670 58 OF Metairie LA 18,057.76 0.00 3.679% N/A 12/1/19 N 5,700,000.00 5,700,000.00 6/1/17 30308671 59 RT Far Rockaway NY 19,638.95 9,649.37 4.630% N/A 12/6/24 N 4,925,813.95 4,916,164.58 6/11/17 30308672 60 OF Liberty Corner NJ 18,807.12 9,354.73 4.630% N/A 10/5/24 N 4,717,177.10 4,707,822.37 6/5/17 30308673 61 IN Mundelein IL 16,689.25 5,203.23 4.900% N/A 8/1/24 N 3,955,318.50 3,950,115.27 6/1/17 30308674 62 RT Northridge CA 15,097.45 5,326.67 4.570% N/A 10/6/24 N 3,836,439.36 3,831,112.69 6/6/17 30308675 63 MF Tucson AZ 14,591.47 4,662.57 4.500% N/A 10/6/24 N 3,765,541.75 3,760,879.18 6/6/17 30308676 64 MF Oxford MS 13,483.94 4,193.74 4.850% N/A 12/1/24 N 3,228,612.17 3,224,418.43 6/1/17 30308677 65 RT Flagstaff AZ 12,246.86 3,961.60 4.770% N/A 11/1/24 N 2,981,584.45 2,977,622.85 6/1/17 30308678 66 MH Watsonville CA 11,302.11 3,159.45 4.820% N/A 9/1/24 N 2,723,036.28 2,719,876.83 6/1/17 30308679 67 MH Mission TX 10,436.80 3,428.94 4.760% N/A 9/6/24 N 2,546,251.07 2,542,822.13 6/6/17 30308680 68 MH Erie PA 10,045.22 3,169.43 4.830% N/A 11/1/24 N 2,415,201.10 2,412,031.67 6/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308681 69 MF Reno NV 8,447.69 2,500.64 4.870% N/A 7/6/24 N 2,014,419.28 2,011,918.64 6/6/17 Totals 5,468,728.18 1,073,631.36 1,431,704,975.32 1,430,631,343.96 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308613 1 Office New York NY 100,000,000.00 27,772,526.48 0.00 30308614 2 Office Philadelphia PA 63,750,000.00 5,937,517.77 0.00 30308615 3 Office Tampa FL 57,502,868.52 4,943,840.91 6,393,632.80 1/1/17 3/31/17 30308616 4 Office Houston TX 51,597,186.72 4,627,726.79 0.00 30308617 5 Lodging Various Various 49,301,024.45 6,824,268.78 0.00 30308618 6 Retail Chesterfield MO 47,500,000.00 9,388,975.04 0.00 30308619 7 Office Atlanta GA 45,403,387.18 5,927,955.32 6,240,504.60 1/1/17 3/31/17 30308620 8 Retail Simpsonville KY 42,973,099.42 8,669,520.08 0.00 30308621 9 Office Las Vegas NV 42,000,000.00 3,897,648.23 0.00 30308622 10 Office Needham MA 39,560,000.00 3,947,756.60 0.00 30308623 11 Multi-Family Dallas TX 37,907,799.70 3,073,025.24 0.00 30308624 12 Office Madison WI 37,813,576.63 3,492,837.07 0.00 30308625 13 Multi-Family Various Various 38,040,000.00 3,339,668.04 0.00 30308626 14 Office Rosemont IL 36,883,842.28 3,571,021.82 0.00 30308627 15 Lodging Orlando FL 36,000,000.00 4,753,513.87 0.00 30308628 16 Multi-Family Takoma Park MD 33,522,370.35 4,017,181.69 0.00 30308629 17 Lodging Lexington KY 33,772,056.37 4,051,675.96 0.00 30308630 18 Multi-Family Various NC 33,038,986.00 2,898,415.48 0.00 30308631 19 Retail Staten Island NY 32,000,000.00 2,112,882.11 0.00 30308632 20 Office San Francisco CA 28,652,689.10 3,977,851.15 0.00 30308633 21 Office Rye NY 29,625,000.00 2,925,835.53 0.00 30308634 22 Lodging Fort Lauderdale FL 25,753,343.34 4,400,015.87 0.00 30308635 23 Office Dedham MA 24,000,000.00 2,616,080.93 0.00 30308636 24 Multi-Family Charleston WV 23,393,094.27 2,186,009.00 0.00 30308637 25 Retail Newington CT 23,766,523.90 2,021,199.00 0.00 30308638 26 Multi-Family Various FL 22,300,000.00 0.00 0.00 30308639 27 Mixed Use Irvine CA 20,000,000.00 2,168,332.59 0.00 30308640 28 Multi-Family Lewisville TX 19,382,360.22 1,678,177.04 0.00 30308641 29 Office San Francisco CA 19,300,000.00 2,806,273.84 0.00 30308642 30 Industrial Wilmington MA 18,500,000.00 1,369,673.52 1,114,100.15 1/1/17 3/31/17 30308643 31 Lodging Boca Raton FL 18,310,478.28 3,339,805.34 6,751,589.56 1/1/17 3/31/17 30308644 32 Retail Denver CO 15,988,578.61 1,551,103.00 0.00 30308645 33 Lodging Savannah GA 14,720,350.41 1,781,660.36 0.00 30308646 34 Retail Peoria IL 14,697,000.00 1,820,853.04 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308647 35 Lodging Riverview FL 14,260,116.46 1,951,547.38 0.00 30308648 36 Mobile Home Park Sebastian FL 13,347,089.37 1,424,728.60 0.00 30308649 37 Lodging Westampton NJ 13,046,743.98 899,391.76 0.00 30308650 38 Mobile Home Park Stockbridge GA 13,075,739.90 1,584,016.79 0.00 30308651 39 Retail Irondale AL 12,778,695.63 1,463,815.84 0.00 30308652 40 Lodging Webster TX 11,032,571.62 1,397,624.00 0.00 30308653 41 Industrial Frederick MD 10,524,384.65 1,264,238.00 0.00 30308654 42 Industrial Rumford RI 9,657,797.29 1,131,268.47 0.00 30308655 43 Lodging Dover DE 9,359,555.62 1,463,126.34 0.00 30308656 44 Office Marlborough MA 9,000,000.00 782,124.50 0.00 30308657 45 Multi-Family Hobart IN 9,000,000.00 840,020.82 0.00 30308658 46 Office Bourbonnais IL 8,250,557.48 889,638.12 0.00 30308659 47 Office Ann Arbor MI 8,141,216.35 1,096,912.69 0.00 30308660 48 Self Storage Superior CO 8,000,575.97 929,915.06 0.00 30308661 49 Multi-Family Little River SC 7,760,000.00 1,013,313.89 0.00 30308662 50 Retail Austin TX 7,500,000.00 589,328.56 0.00 30308663 51 Lodging Indianapolis IN 7,300,399.78 995,648.52 0.00 30308664 52 Multi-Family Gainesville FL 7,300,000.00 658,537.67 0.00 30308665 53 Retail Buford GA 6,877,699.91 669,002.16 0.00 30308666 54 Retail Redding CA 6,600,000.00 609,174.70 0.00 30308667 55 Office Pensacola FL 6,050,058.35 540,254.69 0.00 30308668 56 Industrial Lebanon IN 6,228,750.00 683,086.88 657,578.66 1/1/17 3/31/17 30308669 57 Office Chicago IL 5,828,991.21 493,228.61 0.00 30308670 58 Office Metairie LA 5,700,000.00 894,541.08 0.00 30308671 59 Retail Far Rockaway NY 4,916,164.58 403,123.06 0.00 30308672 60 Office Liberty Corner NJ 4,707,822.37 593,445.58 0.00 30308673 61 Industrial Mundelein IL 3,950,115.27 0.00 0.00 30308674 62 Retail Northridge CA 3,831,112.69 473,038.97 0.00 30308675 63 Multi-Family Tucson AZ 3,760,879.18 240,745.53 0.00 30308676 64 Multi-Family Oxford MS 3,224,418.43 375,733.88 0.00 30308677 65 Retail Flagstaff AZ 2,977,622.85 285,177.20 0.00 30308678 66 Mobile Home Park Watsonville CA 2,719,876.83 226,588.51 0.00 30308679 67 Mobile Home Park Mission TX 2,542,822.13 243,615.45 0.00 30308680 68 Mobile Home Park Erie PA 2,412,031.67 9,669.68 15,031.89 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Most Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date Recent Fiscal NOI 30308681 69 Multi-Family Reno NV 2,011,918.64 224,703.98 0.00 Total 1,430,631,343.96 Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 6/16/17 0 0 0 0 0 0 0 0 4.439614% 80 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425060% 5/17/17 0 0 0 0 0 0 0 0 4.439740% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425186% 4/17/17 0 0 0 0 0 0 0 0 4.439880% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425326% 3/17/17 0 0 0 0 0 0 0 0 4.440005% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425451% 2/17/17 0 0 0 0 0 0 0 0 4.440174% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425621% 1/18/17 0 0 0 0 0 0 0 0 4.440297% 85 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425743% 12/16/16 0 0 0 0 0 0 0 0 4.440419% 86 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425866% 11/18/16 0 0 0 0 0 0 0 0 4.440503% 87 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.425949% 10/17/16 0 0 0 0 0 0 0 0 4.440581% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.426027% 9/16/16 0 0 0 0 0 0 0 0 4.440634% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.426080% 8/17/16 0 0 0 0 0 0 0 0 4.440676% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.426121% 7/15/16 0 0 0 0 0 0 0 0 4.440717% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.426162% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current on P&I Period and Servicing Interest Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 18.76 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 45 9,000,000.00 9,000,000.00 0.00 0.00 0.00 0.00 0.00 0.00 18.76 0.00 Totals 9,000,000.00 9,000,000.00 0.00 0.00 0.00 0.00 0.00 0.00 18.76 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 18.76 Total Interest Shortfall Allocated to Trust 18.76 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
